


110 HR 6379 IH: Federal Exploration and Production

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6379
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Ms. Fallin introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expedite the exploration and development of oil and
		  gas from Federal lands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Exploration and Production
			 Reform Act of 2008.
		2.Review of Outer
			 Continental Shelf exploration plansSubsections (c) and (d) of section 11 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1340) are amended to read as
			 follows:
			
				(c)Plan review;
				plan provisions
					(1)Except as
				otherwise provided in this Act, prior to commencing exploration pursuant to any
				oil and gas lease issued or maintained under this Act, the holder thereof shall
				submit an exploration plan (hereinafter in this section referred to as a
				plan) to the Secretary for review which shall include all
				information and documentation required under paragraphs (2) and (3). The
				Secretary shall review the plan for completeness within 10 days of submission.
				If the Secretary finds that the plan is not complete, the Secretary shall
				notify the lessee with a detailed explanation and require such modifications of
				such plan as are necessary to achieve completeness. The Secretary shall have 10
				days to review a modified plan for completeness. Such plan may apply to more
				than one lease held by a lessee in any one region of the outer Continental
				Shelf, or by a group of lessees acting under a unitization, pooling, or
				drilling agreement, and the lessee shall certify that such plan is consistent
				with the terms of the lease and is consistent with all statutory and regulatory
				requirements in effect on the date of issuance of the lease, and any
				regulations promulgated under this Act to the conservation of resources after
				the date of the lease issuances. The Secretary shall have 30 days from the date
				the plan is deemed complete to conduct a review of the plan. If the Secretary
				finds the plan is not consistent with the lease and all such statutory and
				regulatory requirements, the Secretary shall notify the lessee with a detailed
				explanation of such modifications of such plan as are necessary to achieve
				compliance. The Secretary shall have 30 days to review any modified plan
				submitted by the lessee. The lessee shall not take any action under the
				exploration plan within the 30-day review period, or thereafter until the plan
				has been modified to achieve compliance as so notified.
					(2)An exploration
				plan submitted under this subsection shall include, in the degree of detail
				which the Secretary may by regulation require—
						(A)a schedule of
				anticipated exploration activities to be undertaken;
						(B)a description of
				equipment to be used for such activities;
						(C)the general
				location of each well to be drilled; and
						(D)such other
				information deemed pertinent by the Secretary.
						(3)The Secretary
				may, by regulation, require that such plan be accompanied by a general
				statement of development and production intentions which shall be for planning
				purposes only and which shall not be binding on any party.
					(d)Plan revisions;
				conduct of exploration activities
					(1)If a significant
				revision of an exploration plan under this subsection is submitted to the
				Secretary, the process to be used for the review of such revision shall be the
				same as set forth in subsection (c) of this section.
					(2)All exploration
				activities pursuant to any lease shall be conducted in accordance with an
				exploration plan or a revised plan which has been submitted to and reviewed by
				the
				Secretary.
					.
		3.Review of Outer
			 Continental Shelf development and production plansSection
			 25 of the Outer Continental Shelf Lands Act (43 U.S.C. 1351(a)) is amended to
			 read as follows:
			
				25.Review of Outer
				Continental Shelf development and production plans
					(a)Development and
				production plans; submission to Secretary; statement of facilities and
				operation; submission to Governors of affected States and local
				governments
						(1)Prior to
				development and production pursuant to an oil and gas lease issued on or after
				September 18, 1978, for any area of the outer Continental Shelf, or issued or
				maintained prior to September 18, 1978, for any area of the outer Continental
				Shelf, with respect to which no oil or gas has been discovered in paying
				quantities prior to September 18, 1978, the lessee shall submit a development
				and production plan (hereinafter in this section referred to as a
				plan) to the Secretary for review.
						(2)A plan shall be
				accompanied by a statement describing all facilities and operations, other than
				those on the outer Continental Shelf, proposed by the lessee and known by the
				lessee (whether or not owned or operated by such lessee) that will be
				constructed or utilized in the development and production of oil or gas from
				the lease area, including the location and site of such facilities and
				operations, the land, labor, material, and energy requirements associated with
				such facilities and operations, and all environmental and safety safeguards to
				be implemented.
						(3)Except for any
				privileged or proprietary information (as such term is defined in regulations
				issued by the Secretary), the Secretary, within 30 days after receipt of a plan
				and statement, shall—
							(A)submit such plan
				and statement to the Governor of any affected State, and upon request to the
				executive of any affected local government; and
							(B)make such plan
				and statement available to any appropriate interstate regional entity and the
				public.
							(b)Development and
				production activities in accordance with plan as lease
				requirementAfter enactment of the Federal Exploration and
				Production Reform Act of 2008, no oil and gas lease may be issued pursuant to
				this Act in any region of the outer Continental Shelf, unless such lease
				requires that development and production activities be carried out in
				accordance with a plan that complies with the requirements of this section.
				This section shall also apply to leases that do not have an approved
				development and production plan as of the date of enactment of the Federal
				Exploration and Production Reform Act of 2008.
					(c)Scope and
				Contents of PlanA plan may apply to more than one oil and gas
				lease, and shall set forth, in the degree of detail established by regulations
				issued by the Secretary—
						(1)the general work
				to be performed;
						(2)a description of
				all facilities and operations located on the outer Continental Shelf that are
				proposed by the lessee or known by the lessee (whether or not owned or operated
				by such lessee) to be directly related to the proposed development, including
				the location and size of such facilities and operations, and the land, labor,
				material, and energy requirements associated with such facilities and
				operations;
						(3)the environmental
				safeguards to be implemented on the outer Continental Shelf and how such
				safeguards are to be implemented;
						(4)all safety
				standards to be met and how such standards are to be met;
						(5)an expected rate
				of development and production and a time schedule for performance; and
						(6)such other
				relevant information as the Secretary may by regulation require.
						(d)Completeness
				review of the plan
						(1)Prior to
				commencing any activity under a development and production plan pursuant to any
				oil and gas lease issued or maintained under this Act, the lessee shall certify
				that the plan is consistent with the terms of the lease and that it is
				consistent with all statutory and regulatory requirements in effect on the date
				of issuance of the lease, and any regulations promulgated under this Act
				related to the conservation of resources after the date of lease issuance. The
				plan shall include all required information and documentation required under
				subsection (c).
						(2)The Secretary
				shall review the plan for completeness within 30 days of submission. If the
				Secretary finds that the plan is not complete, the Secretary shall notify the
				lessee with a detailed explanation of such modifications of such plan as are
				necessary to achieve completeness. The Secretary shall have 30 days to review a
				modified plan for completeness.
						(e)Review for
				consistency of the plan
						(1)After a
				determination that a plan is complete, the Secretary shall have 120 days to
				conduct a review of the plan, to ensure that it is consistent with the terms of
				the lease, and that it is consistent with all such statutory and regulatory
				requirements applicable to the lease. The review shall ensure that the plan is
				consistent with lease terms, and statutory and regulatory requirements
				applicable to the lease, related to national security or national defense,
				including any military operating stipulations or other restrictions. The
				Secretary shall seek the assistance of the Department of Defense in the conduct
				of the review of any plan prepared under this section for a lease containing
				military operating stipulations or other restrictions and shall accept the
				assistance of the Department of Defense in the conduct of the review of any
				plan prepared under this section for any other lease when the Secretary of
				Defense requests an opportunity to participate in the review. If the Secretary
				finds that the plan is not consistent, the Secretary shall notify the lessee
				with a detailed explanation of such modifications of such plan as are necessary
				to achieve consistency.
						(2)The Secretary
				shall have 120 days to review a modified plan.
						(3)The lessee shall
				not conduct any activities under the plan during any 120-day review period, or
				thereafter until the plan has been modified to achieve compliance as so
				notified.
						(4)After review by
				the Secretary provided for by this section, a lessee may operate pursuant to
				the plan without further review or approval by the Secretary.
						(f)Review of
				revision of the approved planThe lessee may submit to the
				Secretary any revision of a plan if the lessee determines that such revision
				will lead to greater recovery of oil and natural gas, improve the efficiency,
				safety, and environmental protection of the recovery operation, is the only
				means available to avoid substantial economic hardship to the lessee, or is
				otherwise not inconsistent with the provisions of this Act, to the extent such
				revision is consistent with protection of the human, marine, and coastal
				environments. The process to be used for the review of any such revision shall
				be the same as that set forth in subsections (d) and (e).
					(g)Cancellation of
				lease on failure To submit plan or comply with a planWhenever
				the owner of any lease fails to submit a plan in accordance with regulations
				issued under this section, or fails to comply with a plan, the lease may be
				canceled in accordance with sections 5(c) and (d). Termination of a lease
				because of failure to comply with a plan, including required modifications or
				revisions, shall not entitle a lessee to any compensation.
					(h)Production and
				transportation of natural gas; submission of plan to federal energy regulatory
				commission; impact statementIf any development and production
				plan submitted to the Secretary pursuant to this section provides for the
				production and transportation of natural gas, the lessee shall
				contemporaneously submit to the Federal Energy Regulatory Commission that
				portion of such plan that relates to the facilities for transportation of
				natural gas. The Secretary and the Federal Energy Regulatory Commission shall
				agree as to which of them shall prepare an environmental impact statement
				pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) applicable to such portion of such plan, or conduct studies as to the
				effect on the environment of implementing it. Thereafter, the findings and
				recommendations by the agency preparing such environmental impact statement or
				conducting such studies pursuant to such agreement shall be adopted by the
				other agency, and such other agency shall not independently prepare another
				environmental impact statement or duplicate such studies with respect to such
				portion of such plan, but the Federal Energy Regulatory Commission, in
				connection with its review of an application for a certificate of public
				convenience and necessity applicable to such transportation facilities pursuant
				to section 7 of the Natural Gas Act (15 U.S.C. 717f), may prepare such
				environmental studies or statement relevant to certification of such
				transportation facilities as have not been covered by an environmental impact
				statement or studies prepared by the Secretary. The Secretary, in consultation
				with the Federal Energy Regulatory Commission, shall promulgate rules to
				implement this subsection, but the Federal Energy Regulatory Commission shall
				retain sole authority with respect to rules and procedures applicable to the
				filing of any application with the Commission and to all aspects of the
				Commission's review of, and action on, any such
				application.
					.
		4.Regulation of
			 onshore surface-disturbing activities
			(a)Section 17(g) of
			 the Mineral Leasing Act (30 U.S.C. 226(g)) is amended to read as
			 follows:
				
					(g)Regulation of
				surface-disturbing activities
						(1)Regulation of
				surface-disturbing activitiesThe Secretary of the Interior, or
				for National Forest lands, the Secretary of Agriculture, shall regulate all
				surface-disturbing activities conducted pursuant to any lease issued under this
				Act, and shall determine reclamation and other actions as required in the
				interest of conservation of surface resources.
						(2)Submission of
				exploration plan; completion review; compliance review
							(A)Prior to
				beginning oil and gas exploration activities, a lessee shall submit an
				exploration plan to the Secretary of the Interior for review.
							(B)The Secretary
				shall review the plan for completeness within 10 days of submission.
							(C)In the event the
				exploration plan is determined to be incomplete, the Secretary shall notify the
				lessee in writing and specify the items or information needed to complete the
				exploration plan.
							(D)The Secretary
				shall have 10 days to review any modified exploration plan submitted by the
				lessee.
							(E)To be deemed
				complete, an exploration plan shall include, in the degree of detail to be
				determined by the Secretary by rule or regulation—
								(i)a
				drilling plan containing a description of the drilling program;
								(ii)the surface and
				projected completion zone location;
								(iii)pertinent
				geologic data;
								(iv)expected
				hazards, and proposed mitigation measures to address such hazards;
								(v)a
				schedule of anticipated exploration activities to be undertaken;
								(vi)a description of
				equipment to be used for such activities;
								(vii)a certification
				from the lessee stating that the exploration plan complies with all lease,
				regulatory and statutory requirements in effect on the date of the issuance of
				the lease and any regulations promulgated after the date of lease issuance
				related to the conservation of resources;
								(viii)evidence that
				the lessee has secured an adequate bond, surety, or other financial arrangement
				prior to commencement of any surface-disturbing activity;
								(ix)a plan that
				details the complete and timely reclamation of the lease tract; and
								(x)such other
				relevant information as the Secretary may by regulation require.
								(F)Upon a
				determination that the exploration plan is complete, the Secretary shall have
				30 days from the date the plan is deemed complete to conduct a review of the
				plan.
							(G)If the Secretary
				finds the exploration plan is not consistent with all statutory and regulatory
				requirements described in subparagraph (E)(vii), the Secretary shall notify the
				lessee with a detailed explanation of such modifications of the exploration
				plan as are necessary to achieve compliance.
							(H)The lessee shall
				not take any action under the exploration plan within a 30-day review period,
				or thereafter until the plan has been modified to achieve compliance as so
				notified.
							(I)After review by
				the Secretary provided by this subsection, a lessee may operate pursuant to the
				plan without further review or approval by the Secretary.
							(3)Plan revisions;
				conduct of exploration activities
							(A)If a significant
				revision of an exploration plan under this subsection is submitted to the
				Secretary, the process to be used for the review of such revision shall be the
				same as set forth in paragraph (1) of this subsection.
							(B)All exploration
				activities pursuant to any lease shall be conducted in accordance with an
				exploration plan that has been submitted to and reviewed by the Secretary or a
				revision of such plan.
							(4)Submission of
				development and production plan; completeness review; compliance
				review
							(A)Prior to
				beginning oil and gas development and production activities, a lessee shall
				submit a development and exploration plan to the Secretary of the Interior.
				Upon submission, such plans shall be subject to a review for
				completeness.
							(B)The Secretary
				shall review the plan for completeness within 30 days of submission.
							(C)In the event a
				development and production plan is determined to be incomplete, the Secretary
				shall notify the lessee in writing and specify the items or information needed
				to complete the plan.
							(D)The Secretary
				shall have 30 days to review for completeness any modified development and
				production plan submitted by the lessee.
							(E)To be deemed
				complete, a development and production plan shall include, in the degree of
				detail to be determined by the Secretary by rule or regulation—
								(i)a
				drilling plan containing a description of the drilling program;
								(ii)the surface and
				projected completion zone location;
								(iii)pertinent
				geologic data;
								(iv)expected
				hazards, and proposed mitigation measures to address such hazards;
								(v)a
				statement describing all facilities and operations proposed by the lessee and
				known by the lessee (whether or not owned or operated by such lessee) that
				shall be constructed or utilized in the development and production of oil or
				gas from the leases areas, including the location and site of such facilities
				and operations, the land, labor, material, and energy requirements associated
				with such facilities and operations;
								(vi)the general work
				to be performed;
								(vii)the
				environmental safeguards to be implemented in connection with the development
				and production and how such safeguards are to be implemented;
								(viii)all safety
				standards to be met and how such standards are to be met;
								(ix)an expected rate
				of development and production and a time schedule for performance;
								(x)a
				certification from the lessee stating that the development and production plan
				complies with all lease, regulatory, and statutory requirements in effect on
				the date of issuance of the lease, and any regulations promulgated after the
				date of lease issuance related to the conservation of resources;
								(xi)evidence that
				the lessee has secured an adequate bond, surety, or other financial arrangement
				prior to commencement of any surface-disturbing activity;
								(xii)a plan that
				details the complete and timely reclamation of the lease tract; and
								(xiii)such other
				relevant information as the Secretary may by regulation require.
								(F)Upon a
				determination that the development and production plan is complete, the
				Secretary shall have 120 days from the date the plan is deemed complete to
				conduct a review of the plan.
							(G)If the Secretary
				finds the development and production plan is not consistent with all statutory
				and regulatory requirements described in subparagraph (E)(x), the Secretary
				shall notify the lessee with a detailed explanation of such modifications of
				the development and production plan as are necessary to achieve
				compliance.
							(H)The lessee shall
				not take any action under the development and production plan within a 120-day
				review period, or thereafter until the plan has been modified to achieve
				compliance as so notified.
							(5)Plan revisions;
				conduct of development and production activities
							(A)If a significant
				revision of a development and production plan under this subsection is
				submitted to the Secretary, the process to be used for the review of such
				revision shall be the same as set forth in paragraph (4) of this
				subsection.
							(B)All development
				and production activities pursuant to any lease shall be conducted in
				accordance with a development and production plan that has been submitted to
				and reviewed by the Secretary or a revision of such plan.
							(6)Cancellation of
				lease on failure to submit plan or comply with approved
				planWhenever the owner of any lease fails to submit a plan in
				accordance with regulations issued under this section, or fails to comply with
				a plan, the lease may be canceled in accordance with section 31. Termination of
				a lease because of failure to comply with a plan, including required
				modifications or revisions, shall not entitle a lessee to any
				compensation.
						.
			(b)Section 17(p) of
			 the Mineral Leasing Act (30 U.S.C. 226(p)) is repealed.
			
